Hovey, J.
— This is an appeal from an order granting a new trial in a case where the respondent was plaintiff and the appellant was defendant. Upon a former trial of the same case, a verdict was also given in favor of the appellant and a new trial was thereupon granted.
It is contended by the appellant that the lower court abused its discretion in granting the new trial where, there had already been two trials. We do not think that this can be said to be such an abuse of discretion as would justify the interference of this court.
It is next contended that, inasmuch as the order granting a new trial recited that the court “being of the opinion that a new trial should be granted for *26errors occurring in the trial of said cause,” it must be assumed that the only ground sustained by the trial court was the sixth subdivision of the motion for a new trial, being “error in law occurring at the trial excepted to at the time by the plaintiff,” and that no error in law was claimed by respondent upon the trial. The motion for a new trial included assignments under subdivisions (1), (2), (3), (4), (7) and (8) of §399, Bern. Code (P. C. §8225). In our opinion, the word ‘ ‘ errors ’ ’ as used by the court was not intended to be so limited, but could be held to apply to many of the other grounds alleged in the .motion.
The judgment is affirmed.
Parker, C. J., Main, and Mackintosh, JJ., concur.